Citation Nr: 0408532	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

In correspondence dated in September 1998 the appellant has 
reported that the veteran received treatment at a VA Medical 
Center in Florida.  The Board can find no clinical records 
from any VAMC in the veteran's claims file, and can find no 
evidence of an attempt by the RO to obtain such records.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain these treatment records because they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claim.

In addition, the Board notes that the appellant has 
identified R. Quesada, M.D. at Mercy Hospital; Dr. Zargaran, 
at North Ridge Medical Center; N. Moreno, M.D.; R. Palmer, 
M.D.; and E. Chapnuoff, M.D., as sources of relevant private 
medical treatment.  However she has not submitted to the 
Board signed forms authorizing release of such medical 
evidence from each source.  In addition, the appellant was 
informed about the provisions of the VCAA in a letter sent by 
the RO in June 2003; the appellant was asked to identify 
other evidence she wanted the RO to consider and informed her 
that VA would make reasonable attempts to obtain any such 
identified evidence.  The appellant never responded.  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Court has held that although the VA is 
required by statute and case law to assist appellants in the 
development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A claimant must be prepared to meet his or her 
obligations by submitting to the Secretary all medical 
evidence supporting the claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  The availability and relevance of such 
records is unclear.  Nevertheless, in an effort assist the 
appellant in the development of her claim, she should be 
given another opportunity to provide more specific 
information regarding these records.  

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the appellant and by the 
evidence of record.)  Therefore, the RO must attempt to 
obtain the above-referenced evidence prior to appellate 
review or otherwise fulfill its duty to assist. 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the appellant of which 
portion of the information and evidence 
is to be provided by the appellant and 
which part, if any, VA will attempt to 
obtain on behalf of the appellant.  After 
the appellant and her representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should also request the 
appellant to provide the names, addresses 
and dates of treatment of all medical 
care providers, VA or non-VA, who have 
treated the veteran for coronary artery 
disease.  After the appellant has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be pertinent treatment 
records from the unidentified VA Medical 
Center in Florida referred to in her 
September 1998 statement, as well as 
treatment records from R. Quesada, M.D. 
at Mercy Hospital; Dr. Zargaran, at North 
Ridge Medical Center; N. Moreno, M.D.; R. 
Palmer, M.D.; and E. Chapnuoff, M.D.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
appellant and her representative are also 
to be notified of unsuccessful efforts in 
this regard and afforded an opportunity 
to submit the identified records.

3.  The appellant is hereby advised that 
it is imperative that she provide the 
information requested, as failure to 
comply may have adverse effects on this 
claim.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the appellant and her 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



